DETAILED ACTION
This final Office action is responsive to amendments filed March 16th, 2021. Claims 1, 2, 7, 9-13, and 17 have been amended. Claims 3, 6, and 8 have been cancelled. Claims 21-23 have been added. Claims 1-2, 4-5, 7, and 9-23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 102 rejections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by displaying multiple levels of data of information associated with a vendor (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 3, 10, 11, 15-17, and 20 previously rejected under 35 USC 103, Applicant argues that the claims are allowable because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 3/16/21 have been fully considered but they are not persuasive. 
On pages 8-14 of the provided remarks, Applicant argues that the currently amended claims represent patent-eligible subject matter. Applicant begins the argument on page 11 of the provided remarks, by stating that ‘Independent claims 1, 12, and 17 do not recite any of the judicial exceptions under Step 2A, Prong 1 of the test outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance.’ Continuing on page 12, Applicant argues that “at least displaying a window that includes multiple levels of performance data comprising a score (claim 1), displaying a first level vendor performance card with an overall performance score calculated based on one or more performance score depicted in a second vendor performance card (claim 12 and 17), are steps not typically performed by humans, but may benefit from using technology.” Examiner respectfully disagrees and asserts that in the previous Office Action submitted 12/21/20, Examiner did not include the above limitations in the analysis of Step 2A Prong 1. The limitations argued above are additional elements analyzed under Step 2A Prong 2. Referencing pages 5-6 of the previous Office Action, Examiner previously underlined 
Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).” This example provided by MPEP 2106.05(a)(1) is listed as examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality. 
Continuing on page 13 of the provided remarks, Applicant refers to Example 37 of the Subject Matter Eligibility Examples: Abstract Ideas. Applicant argues that similar to the arrangement of icons within Example 37, the present claims hierarchical display “provide a specific improvement over prior systems by arranging the display levels based on an increased granularity of inform.” Examiner respectfully disagrees and points to the analysis of Example 37 which recites “the additional elements recite a specific manner of 
On page 14 of the provided remarks, Applicant argues ‘Independent claims 1, 12, and 17 recite an inventive concept under Step 2B of the test outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance.’ Continuing on, Applicant argues that “the claims provide an unconventional technique to disseminate information relevant to users.” Examiner respectfully disagrees and asserts that the present claims do not present an unconventional technique to disseminate information. Examiner asserts that the present claims use of hierarchical display are no more than mere instructions to implement the abstract idea on a general purpose computer and generally link the use of an abstract idea to a particular technological environment. This display would not amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that 
Applicant’s arguments, see pages 15-16 of the provided remarks, filed 3/16/21, with respect to claim rejections under 35 USC 102 have been fully considered and are persuasive.  The rejection of 12/21/20 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 3/16/21 have been fully considered but they are not persuasive. 
On pages 16-17 of the provided remarks, Applicant argues that the presently amended claims overcome the current 35 USC 103 rejection. Specifically, Applicant argues “in light of the present amendments, Chugh and Rao fail to establish a prima facie case for obviousness under 35 USC 103 against independent claim 17.” Examiner asserts that the claims in question have been amended and cites Michlowitz (U.S 2002/0072953 A1) to address the amended claim limitations regarding displaying trend data.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7, and 9-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), 12 (medium), and 17 (system) and dependent claims 2, 4-5. 7, 9-11, 13-16, 18-23 respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. a machine), Claim 12 is directed to a memory (i.e. manufacture), and Claim 17 is directed to a system (i.e. a machine).
Step 2A Prong 1: Independent claim 1 is directed toward a workspace system comprising: a non-transitory, machine-readable medium; and one or more processors configured to execute instructions stored in the non- transitory, machine-readable media to perform operations comprising: displaying a list of vendor records each associated with a respective vendor of a plurality of vendors; receiving a selection of a vendor record from the list of vendor records, the vendor record associated with a vendor of the plurality of vendors in response to receiving the selection of the vendor record, displaying a first level of a hierarchy of performance data on a window of a dashboard comprising a current vendor score and trend data indicating a trend associated with the current vendor score, wherein the first level of performance data is associated with the vendor, and wherein the current vendor score comprises a weighted combination of a plurality of scores; and displaying at least a second level of the hierarchy of the performance data, the second level comprising the plurality of scores, wherein the second level provides a breakdown of a selected parameter of the first level (Mental Process and Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in independent claim 1 are directed toward the abstract idea of Mental Process because the claimed limitations are determining a current vendor score comprised of a weighted combination of a plurality of scores and breaking down second level performance data from first level performance data. The Applicant’s claimed limitations are breaking down performance data which could be performed as an observation and evaluation of the human mind, which is directed towards the abstract idea of Mental Processes. The steps/functions disclosed above and in independent claim 1 are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are breaking down first level vendor performance data into second level vendor performance data. The Applicant’s claimed limitations are breaking down vendor performance data, which is directed towards the abstract idea of Organizing Human Activity in the form of Commercial Interactions Sales Activity.
Independent claim 12 is directed toward a  tangible, non-transitory, machine-readable medium, comprising machine- readable instructions, wherein the machine-readable instructions, when executed by one or more processors cause the one or more determine two or more performance scores based on the performance data; determine an overall performance score based on the two or more performance scores; and display a window comprising a first level vendor performance card and a second level vendor performance card, wherein the first level vendor performance card comprises an overall performance score that is calculated based on the two or more performance scores, which are depicted in the second level vendor performance card, and wherein the first level vendor performance card comprises trend data indicating a trend associated with the overall performance score (Mental Process and Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in independent claim 12 are directed toward the abstract idea of Mental Process because the claimed limitations are determining two or more performance scores based on the performance data and determining an overall performance score based on the two or more performance scores. The Applicant’s claimed limitations are determining individual and overall performance scores which could be performed as an observation and evaluation of the human mind, which is directed towards the abstract idea of Mental Processes. The steps/functions disclosed above and in independent claim 12 are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are scoring vendors based off of vendor performance data. The Applicant’s claimed limitations are determining a vendor performance score, which is directed towards the abstract idea of Organizing Human Activity in the form of Commercial Interactions Sales Activity. 
Independent claim 17 is directed to a system comprising: a non-transitory, machine-readable medium; and one or more processors configured to execute a second level performance 27SERV:0902 score, wherein the vendor score breakdown card displays a weighted value associated with each of the second level performance scores, and wherein the first level vendor performance card displays a vendor score based on the weighted values and the second level performance scores, and wherein the first level vendor performance card displays trend data indicating a trend associated with the vendor score (Mental Process and Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in independent claim 17 are directed toward the abstract idea of Mental Process because the claimed limitations are associating a weighted value with each of the second level performance scores and determining a vendor score based on the weighted values and the second level performance scores. The Applicant’s claimed limitations are weighting performance scores and determining a vendor score which could be performed as an observation and evaluation of the human mind, which is directed towards the abstract idea of Mental Processes. The steps/functions disclosed above and in independent claim 17 are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are scoring vendors based off of vendor 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “displaying a list of vendor records each associated with a respective vendor of a plurality of vendors; receiving a selection of a vendor record from the list of vendor records, the vendor record associated with a vendor of the plurality of vendors in response to receiving the selection of the vendor record, displaying a first level of a hierarchy of performance data on a window of a dashboard comprising a current vendor score and trend data indicating a trend associated with the current vendor score; displaying one or more second level of performance data, wherein the first level of performance data and the second level of performance data are displayed on the same window; retrieve performance data; and display a window comprising a first level vendor performance card and a second level vendor performance card;  the vendor summary ribbon is configured to provide a summary of vendor-related information; the vendor performance window is configured to display a first level vendor performance card, a vendor score breakdown card, and one or more second level vendor performance cards, wherein the one or more second level vendor performance cards each display a second level performance 27SERV:0902 score” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A workspace system comprising: a non-transitory, machine-readable medium; and one or 
In addition, dependent claims 2, 4-5. 7, 9-11, 13-16, 18-23  further narrow the abstract idea and dependent claims 15 and 21 additionally recite “the window is scrollable and configured to be displayed on a mobile device”; “receiving an input of a user progressing through the window”; and “displaying the second level in response to receiving the input” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “a mobile device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 

Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 1-2, 4-5, 7, 9-11, and 21; medium claims 12-16 and 22; and system claims 17-20 and 23 recite 
In addition, claims 2, 4-5. 7, 9-11, 13-16, 18-23 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 15 and 21 additionally recite “the window is scrollable and configured to be displayed on a mobile device”; “receiving an input of a user progressing through the window”; and “displaying the second level in response to receiving the input” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “a mobile device” which do not account for additional elements that amount to significantly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9, 12-14, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chugh (U.S 2014/0074549 A1) in view of Michlowitz (U.S 2002/0072953 A1).
Claim 1
Regarding Claim 1, Chugh discloses the following:
A workspace system comprising [see at least Paragraph 0012 for reference to the system which is operable to generate a comparative assessment of a number of 
a non-transitory, machine-readable medium; and one or more processors configured to execute instructions stored in the non- transitory, machine-readable media to perform operations comprising [see at least Paragraph 0013 for reference to each computer system including a personal computer, workstation, network computer, kiosk, wireless data port, personal data assistant (PDA), one or more processors within these or other devices, or any other Suitable processing device, appropriate input devices, output devices, mass storage media, or other suitable components for receiving, processing, storing, and communicating data including fixed or removable storage media such as a magnetic computer disk, CD-ROM, or other suitable media; Paragraph 0018 for reference to the database comprising any suitable memory module and taking the form of volatile or non-volatile memory, including magnetic media, optical media, random access memory (RAM), read-only memory (ROM), removable media, or any other suitable local or remote memory component]
displaying a list of vendor records each associated with a respective vendor of a plurality of vendors
receiving a selection of a vendor record from the list of vendor records, the vendor record associated with a vendor of the plurality of vendors in response to receiving the selection of the vendor record [see at least Paragraph 0023 for reference to the user of user system communicating a request for an industry level comparative analysis to vendor classification logic and the request including an identification of the potential vendors to be assessed and a specification of the operational efficiency and market viability criteria on which the potential vendors should be assessed; Paragraph 0024 for reference to in response to the user request vendor classification logic accessing relevant vendor data including data corresponding to each of the operational efficiency criteria and market viability criteria specified by the user; Paragraph 0079 for reference to the user communicating the request for the product/service level comparison by selecting a particular one of the listed products/services; Figure 2 and related text regarding the product comparison box]
displaying a first level of a hierarchy of performance data on a window of a dashboard comprising a current vendor score
wherein the first level of performance data is associated with the vendor, and wherein the current vendor score comprises a weighted combination of a plurality of scores [see at least Paragraph 0025 for reference to vendor classification logic summing the criteria-specific scores for each of the operational efficiency criteria to determine the overall operational efficiency score, accounting for any weighting specified by the user; Paragraph 0025 for reference to the vendor classification logic summing the criteria-specific scores for each of the market variable criteria to determine the overall market variability score]
displaying at least a second level of the hierarchy of the performance data, the second level comprising the plurality of scores, wherein the second level provides a breakdown of a selected parameter of the first level [see at least Paragraph 0025 for reference to the vendor classification logic determining an operational efficiency score for each potential vendor based on the criteria-specific scores for each of the operation efficiency criteria; Paragraph 0101 for reference to the vendor classification system determining an operational efficiency score for each of the plurality of vendors based on criteria-specific scores determined for each of the operational efficiency criteria and the criteria specific scores being determined based on the accessed vendor data; Figure 3 and related text regarding the graphical display of four separate plots depicting operational efficiency scores of the potential vendors; Examiner notes the ‘second hierarchy’ as each of the additional charts that display specific parameters based on user input]

However, Michlowitz discloses the following:
displaying a first level of a hierarchy of performance data on a window of a dashboard comprising trend data indicating a trend associated with the current vendor score [see at least Paragraph 0008 for reference to additional reports being generated to show historical trend of the suppliers performance; Paragraph 0029 for reference to process teaching rating suppliers according to the suppliers performance in several categories including: cost, quality, continuity of supply, technology, time to volume and field service; Paragraph 0035 for reference to a trend line being superimposed on the bar graph to illustrate whether the supplier’s performance (as measured by the supplier’s score card) and the amount of the total available market provided by the supplier are increasing or decreasing; Figure 3 and related text regarding the trend line of supplier performance]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the first level hierarchy display of Chugh to include the trend display of Michlowitz. Doing so would provide an efficient process to objectively measure a supplier’s performance over time, as stated by Michlowitz (Paragraph 0007). 
Claim 2
While the combination of Chugh and Michlowitz disclose the limitations above, regarding Claim 2, Chugh discloses the following:
the first level, the second level, or both, are displayed in a card format [see at least Figure 3 and related text regarding the various level of performance being displayed in multiple plot formats; Examiner notes the rectangular horizontal plot format as analogous to the ‘card format’]  
Claim 4
While the combination of Chugh and Michlowitz disclose the limitations above, regarding Claim 4, Chugh discloses the following: 
the performance data is based on evaluation data for a vendor [see at least Paragraph 0019 for reference to vendor data including any suitable information generated and/or gathered by the enterprise that is representative of the business of a potential vendor, for example, information regarding vendor financials (e.g., profitability, growth, liquidity, efficiency, etc.), vendor employees (e.g., the number of employees, revenue per employee, profit per employee, etc.), vendor geographic presence (e.g., global presence, regional presence, etc.), vendor activity in mergers and acquisitions (e.g., number of vendor acquisitions, total value of those acquisitions, etc), and vendor litigation activity (e.g., the number of patent and contract related disputes in which the vendor is involved); Paragraph 0019 for reference to vendor data additionally including historical spending data for those vendors (e.g., the growth percentage of enterprise spending with the vendor, twelve month rolling spending by the enterprise with the vendor, the percentage of vendor revenue derived from enterprise spending, etc.)]   

While the combination of Chugh and Michlowitz disclose the limitations above, regarding Claim 5, Chugh discloses the following:
the operations comprise: displaying a performance window view of a second level of performance data in response to a user selection of the one or more second level of performance data [see at least Paragraph 0023 for reference to the user of user system communicating a request for an industry level comparative analysis to vendor classification logic and the request including an identification of the potential vendors to be assessed and a specification of the operational efficiency and market viability criteria on which the potential vendors should be assessed; Paragraph 0024 for reference to in response to the user request vendor classification logic accessing relevant vendor data including data corresponding to each of the operational efficiency criteria and market viability criteria specified by the user; Figure 3 and related text regarding the graphical display of four separate plots depicting operational efficiency scores of the potential vendors] 
Claim 7
While the combination of Chugh and Michlowitz disclose the limitations above, regarding Claim 7, Chugh discloses the following:
the window of the dashboard comprises a summary graph [see at least Figure 3 and related text regarding generating a graphical display depicting each of the plurality of potential vendors and each vendor is positioned on an axis according to the determined operational efficiency score and another axis according to the determined market viability score] 

However, Michlowitz discloses the following:
the window of the dashboard comprises a graph indicating the trend data [see at least Paragraph 0008 for reference to additional reports being generated to show historical trend of the suppliers performance; Paragraph 0029 for reference to process teaching rating suppliers according to the suppliers performance in several categories including: cost, quality, continuity of supply, technology, time to volume and field service; Paragraph 0035 for reference to a trend line being superimposed on the bar graph to illustrate whether the supplier’s performance (as measured by the supplier’s score card) and the amount of the total available market provided by the supplier are increasing or decreasing; Figure 3 and related text regarding the trend line of supplier performance]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the first level hierarchy display of Chugh to include the trend display of Michlowitz. Doing so would provide an efficient process to objectively measure a supplier’s performance over time, as stated by Michlowitz (Paragraph 0007).
Claim 9
While Chugh discloses the limitations above, it does not disclose the first level includes an indication of a change of the current vendor score associated from a previous performance score.
Regarding Claim 9, Michlowitz discloses the following: 
the first level includes an indication of a change of the current vendor score from a previous vendor score [see at least Paragraph 0008 for reference to additional reports being generated to show historical trend of the suppliers performance; Paragraph 0029 for reference to process teaching rating suppliers according to the suppliers performance in several categories including: cost, quality, continuity of supply, technology, time to volume and field service; Paragraph 0035 for reference to a trend line being superimposed on the bar graph to illustrate whether the supplier’s performance (as measured by the supplier’s score card) and the amount of the total available market provided by the supplier are increasing or decreasing; Figure 3 and related text regarding the trend line of supplier performance]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the first level hierarchy display of Chugh to include the trend display of Michlowitz. Doing so would provide an efficient process to objectively measure a supplier’s performance, as stated by Michlowitz (Paragraph 0007).
Claim 12
Regarding Claim 12, Chugh discloses the following: 
A tangible, non-transitory, machine-readable medium, comprising machine-readable instructions, wherein the machine-readable instructions, when executed by one or more processors cause the one or more processors to [see at least Paragraph 0013 for reference to each computer system including a personal computer, workstation, network computer, kiosk, wireless data port, personal data assistant (PDA), one or more processors within these or other devices, or any other Suitable processing device, appropriate input devices, output devices, mass 
retrieve performance data [see at least Paragraph 0012 for reference to the comparative assessment being based on gathered vendor data for each of the potential vendors; Paragraph 0019 for reference to the database storing vendor data for one or more potential vendors of the enterprise; Paragraph 0023 for reference to the user of user system communicating a request for an industry level comparative analysis to vendor classification logic and the request including an identification of the potential vendors to be assessed and a specification of the operational efficiency and market viability criteria on which the potential vendors should be assessed]
determine two or more performance scores based on the performance data [see at least Paragraph 0024 for reference to based on the assessed vendor data the vendor classification logic determining for each potential vendor a criteria specific score for each of the criteria specified by the user for each identified potential vendor; Paragraph 0025 for reference to the vendor classification logic determining an operational efficiency score for each potential vendor based on the criteria-specific scores for each of the operation efficiency criteria; Paragraph 0101 for 
determine an overall performance score based on the two or more performance scores [see at least Paragraph 0025 for reference to vendor classification logic summing the criteria-specific scores for each of the operational efficiency criteria to determine the overall operational efficiency score, accounting for any weighting specified by the user; Paragraph 0025 for reference to the vendor classification logic summing the criteria-specific scores for each of the market variable criteria to determine the overall market variability score]
display a window comprising a first level vendor performance card and a second level vendor performance card [see at least Paragraph 0103 for reference to the vendor classification system generating a graphical display depicting each of the plurality of potential vendors and each vendor is positioned on an axis according to the determined operational efficiency score and market variability score; Figure 3 and related text regarding the graphical display of four separate plots depicting features scores of the potential vendors]
wherein the first level vendor performance card comprises an overall performance score that is calculated based on the two or more performance scores, which are depicted in the second level vendor performance card [see at least Paragraph 0025 for reference to vendor classification logic summing the criteria-specific scores for each of the operational efficiency criteria to determine the overall 
While Chugh discloses the limitations above, it does not disclose the first level vendor performance card comprises trend data indicating a trend associated with the overall performance score.
However, Michlowitz discloses the following:
the first level vendor performance card comprises trend data indicating a trend associated with the overall performance score [see at least Paragraph 0008 for reference to additional reports being generated to show historical trend of the suppliers performance; Paragraph 0029 for reference to process teaching rating suppliers according to the suppliers performance in several categories including: cost, quality, continuity of supply, technology, time to volume and field service; Paragraph 0035 for reference to a trend line being superimposed on the bar graph to illustrate whether the supplier’s performance (as measured by the supplier’s score card) and the amount of the total available market provided by the supplier 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the first level hierarchy display of Chugh to include the trend display of Michlowitz. Doing so would provide an efficient process to objectively measure a supplier’s performance, as stated by Michlowitz (Paragraph 0007).
Claim 13
While the combination of Chugh and Michlowitz disclose the limitations above, regarding Claim 13, Chugh discloses the following: 
the overall performance score is calculated based on predetermined weights assigned to each of the two or more performance scores of the second level vendor performance card [see at least Paragraph 0023 for reference to the user additionally allocating weight for each of the specified criteria and vendor classification logic assessing identified potential vendors based on a pre-determined set of equally-weighted operational efficiency criteria and market variability criteria and the user modifying the weights; Paragraph 0025 for reference to vendor classification logic summing the criteria-specific scores for each of the operational efficiency criteria to determine the overall operational efficiency score, accounting for any weighting specified by the user; Paragraph 0025 for reference to the vendor classification logic summing the criteria-specific scores for each of the market variable criteria to determine the overall market variability score]

While the combination of Chugh and Michlowitz disclose the limitations above, regarding Claim 14, Chugh discloses the following:
the predetermined weights are displayed in a card layout that is separate from the first level vendor performance card [see at least Figure 3 and related text regarding the graphical display including a window disclosing the various parameters and their corresponding weights]
Claim 21
While the combination of Chugh and Michlowitz disclose the limitations above, regarding Claim 21, Chugh discloses the following:
the operations comprise: receiving an input of a user progressing through the window; and displaying the second level in response to receiving the input [see at least Paragraph 0023 for reference to the user of user system communicating a request for an industry level comparative analysis to vendor classification logic and the request including an identification of the potential vendors to be assessed and a specification of the operational efficiency and market viability criteria on which the potential vendors should be assessed; Paragraph 0024 for reference to in response to the user request vendor classification logic accessing relevant vendor data including data corresponding to each of the operational efficiency criteria and market viability criteria specified by the user; Paragraph 0079 for reference to the user communicating the request for the product/service level comparison by selecting a particular one of the listed products/services; Paragraph 0099 for reference to the user specifying that each of the above-described parameters be taken into account (as indicated by the parameters and weights); Figure 2 and 
Claim 22
While the combination of Chugh and Michlowitz disclose the limitations above, regarding Claim 22, Chugh discloses the following:  
the window comprises a third level vendor performance card [see at least Paragraph 0012 for reference to the gathered vendor data being used to determine a market viability score for each of the vendors; Paragraph 0025 for reference to vendor classification logic determining a market viability score for each potential vendor based on the criteria-specific scores for each of the specified market viability criteria; Paragraph 0102 for reference to vendor classification system determining an market viability score for each of the plurality of potential vendors, which is determined based on criteria-specific scores determined for each of the market viability criteria, the criteria specific scores being determined based on the accessed vendor data; Figure 2 and related text regarding the user progressing through the interface; Figure 3 and related text regarding the graphical display of the product/service level comparison of vendors based on user inputted variables]
the machine-readable instructions, when executed by one or more processors cause the one or more processors to: arrange the first level vendor performance card, the second level vendor performance card, and the third level vendor performance card, spatially based on a respective granularity of information associated with the first level vendor performance card, the second level vendor performance card, and the third level vendor performance card [see at least Figure 3 and related text Paragraph 0099 for reference to the illustrated graphical display includes 4 separate plots (starting at the upper right and moving clockwise): (1) market value (X-axis) vs. features (y-axis) vs. presence (X-axis), (2) market value (X-axis) VS. features (y-axis) (with presence represented on a separate plot), (3) features (X-axis) vs. presence (y-axis) (with market value represented on a separate plot), and (4) market value (X-axis) vs. presence (y-axis) (with features represented on a separate plot); Paragraph 0099 for reference to the layout of Figure 3 contemplates any suitable combination of plots according to particular needs] 

Claims 10-11, 15-17, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chugh (U.S 2014/0074549 A1) in view of Michlowitz (U.S 2002/0072953 A1) in view of Rao (U.S 2015/0025941 A1).
Claim 10
While the combination of Chugh and Michlowitz discloses the limitations above, they do not disclose displaying a vendor description while displaying the first level of performance data and the second level of performance data.
Regarding Claim 10, Rao discloses the following:
displaying a vendor description while displaying the first level of performance data and the second level of performance data [see at least Figure 1B and related text regarding the Supplier Scorecard displaying not only the vendor name, rank, 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display of Chugh to include the vendor description of Rao. Doing so would allow the client user to further request the generation of a more detailed supplier scorecard on an individual supplier, as stated by Rao (Paragraph 0029).
Claim 11
While the combination of Chugh and Michlowitz discloses the limitations above, regarding Claim 11, Chugh discloses the following:
the operations comprise: displaying a third level of the hierarchy of performance data. wherein a first score of the plurality of scores comprises a weighted combination an additional plurality of scores, and the third level comprising the additional plurality of scores [see at least Paragraph 0012 for reference to the gathered vendor data being used to determine a market viability score for each of the vendors; Paragraph 0025 for reference to vendor classification logic determining a market viability score for each potential vendor based on the criteria-specific scores for each of the specified market viability criteria; Paragraph 0102 for reference to vendor classification system determining an market viability score for each of the plurality of potential vendors, which is determined based on criteria-specific scores determined for each of the market viability criteria, the criteria specific scores being determined based on the accessed vendor data]
While Chugh discloses the limitations above, it does not disclose displaying performance data at a third vertical position.

displaying performance data at a third vertical position [see at least Figure 1B for reference to the various weighted and adjusted scores on the Supplier Scorecard being displayed in a vertical position]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display of third level performance data of Chugh to include the vertical orientation of Rao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 15
While the combination of Chugh and Michlowitz disclose the limitations above, regarding Claim 15, Chugh discloses the following:
the window is configured to be displayed on a mobile device [see at least Paragraph 0013 for reference to the user system including any suitable device or combination of devices operable to allow a user to access the vendor classification system] 
While Chugh discloses the limitations above, it does not disclose the window being scrollable. 
However, Rao discloses the following:
the window is scrollable [see at least Figure 2 and related text regarding the user interface provided by the test order management system facilitating the 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the window display of Chugh to include the scrollable functionality of Rao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 16
While the combination of Chugh and Michlowitz disclose the limitations above, they do not disclose displaying a vendor information window within the window that includes a description of the vendor.
Regarding Claim 16, Rao discloses the following: 
the instructions, when executed, cause further acts to be performed comprising: displaying a vendor information window within the window that includes a description of the vendor [see at least Figure 1B and related text regarding the Supplier Scorecard displaying not only the vendor name, rank, overall score, address, email, and below the various performance level weighted and adjusted scores]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display of Chugh to include the vendor description of Rao. Doing so would allow the client user to further request the generation of a more detailed supplier scorecard on an individual supplier, as stated by Rao (Paragraph 0029).

Regarding Claim 17, Chugh discloses the following:
A system comprising: a non-transitory, machine-readable medium; and one or more processors configured to execute instructions stored in the non- transitory, machine-readable media to generate a graphical user interface [see at least Paragraph 0012 for reference to the system which is operable to generate a comparative assessment of a number of potential vendors to an enterprise; Figure 1 and related text regarding the system for providing a comparative assessment of potential vendors; Paragraph 0013 for reference to each computer system including a personal computer, workstation, network computer, kiosk, wireless data port, personal data assistant (PDA), one or more processors within these or other devices, or any other Suitable processing device, appropriate input devices, output devices, mass storage media, or other suitable components for receiving, processing, storing, and communicating data including fixed or removable storage media such as a magnetic computer disk, CD-ROM, or other suitable media; Paragraph 0018 for reference to the database comprising any suitable memory module and taking the form of volatile or non-volatile memory, including magnetic media, optical media, random access memory (RAM), read-only memory (ROM), removable media, or any other suitable local or remote memory component; Paragraph 0026 for reference to the graphical display being delivered to the user via GUI]
wherein the graphical user interface comprises a workspace comprising a vendor performance window [see at least Paragraph 0103 for reference to the vendor classification system generating a graphical display depicting each of the plurality 
the vendor performance window is configured to display a first level vendor performance card, a vendor score breakdown card, and one or more second level vendor performance cards [see at least Figure 3 and related text regarding the graphical display of four plots of the corresponding operational efficiency score and the market variability score as well as the corresponding window disclosing the various parameters and their corresponding weights]
the one or more second level vendor performance cards each display a second level performance score [see Figure 3 and related text regarding the graphical display of four plots of the corresponding operational efficiency score and market variability score]
the vendor score breakdown card displays a weighted value associated with each of the second level performance scores [see at least Figure 3 and related text regarding the graphical display including a window disclosing the various parameters and their corresponding weights]
the first level vendor performance card displays a vendor score based on the weighted values and the second level performance scores [see at least Paragraph 0023 for reference to the user additionally allocating weight for each of the specified criteria and vendor classification logic assessing identified potential vendors based on a pre-determined set of equally-weighted operational efficiency 
While Chugh discloses the limitations above, it does not disclose the graphical user interface comprises: a workspace comprising a vendor summary ribbon; the vendor summary ribbon is configured to provide a summary of vendor-related information; or the first level vendor performance card comprises trend data indicating a trend associated with the overall performance score
However, Michlowitz discloses the following:
the first level vendor performance card comprises trend data indicating a trend associated with the overall performance score [see at least Paragraph 0008 for reference to additional reports being generated to show historical trend of the suppliers performance; Paragraph 0029 for reference to process teaching rating suppliers according to the suppliers performance in several categories including: cost, quality, continuity of supply, technology, time to volume and field service; Paragraph 0035 for reference to a trend line being superimposed on the bar graph to illustrate whether the supplier’s performance (as measured by the supplier’s score card) and the amount of the total available market provided by the supplier are increasing or decreasing; Figure 3 and related text regarding the trend line of supplier performance]


While the combination of Chugh and Michlowitz disclose the limitations above, they do not disclose the graphical user interface comprising a workspace comprising a vendor summary ribbon wherein the vendor summary ribbon is configured to provide a summary of vendor-related information.
However, Rao discloses the following:
the graphical user interface comprises: a workspace comprising a vendor summary ribbon [see at least Figure 1B and related text regarding the detail individual Supplier Scorecard generated by the test order management system which includes in the top a Supplier Summary] 
the vendor summary ribbon is configured to provide a summary of vendor-related information [see at least Figure 1B and related text regarding the top banner of the scorecard which contains summary information including Vendor name, Supplier rank, PD adjusted overall score, overall score, and the date] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display of Chugh to include the vendor summary ribbon of Rao. Doing so would allow the client user to further request the generation of a more detailed supplier scorecard on an individual supplier, as stated by Rao (Paragraph 0029). 

While the combination of Chugh, Michlowitz, and Rao discloses the limitations above, it does not disclose the workspace comprising a vendor information window.
Regarding Claim 20, Rao discloses the following:  
the workspace comprises a vendor information window [see at least Figure 1B and related text regarding the Supplier Scorecard displaying not only the vendor name, rank, overall score, address, email, and below the various performance level weighted and adjusted scores]  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display of Chugh to include the vendor description of Rao. Doing so would allow the client user to further request the generation of a more detailed supplier scorecard on an individual supplier, as stated by Rao (Paragraph 0029).
Claim 23
While the combination of Chugh, Michlowitz, and Rao discloses the limitations above, regarding Claim 23, Chugh discloses the following: 
the vendor performance window is configured to arrange the first level vendor performance card and the one or more second level vendor performance cards based on a granularity of information associated with each of the first level vendor performance card and the one or more second level vendor performance cards [see at least Figure 3 and related text Paragraph 0099 for reference to the illustrated graphical display includes 4 separate plots (starting at the upper right and moving clockwise): (1) market value (X-axis) vs. features (y-axis) vs. presence (X-axis), (2) market value (X-axis) VS. features (y-axis) (with presence represented on a separate plot), (3) features (X-axis) vs. presence (y-axis) (with market value  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chugh (U.S 2014/0074549 A1) in view of Michlowitz (U.S 2002/0072953 A1) in view of Rao (U.S 2015/0025941 A1), as applied in claim 17, in view of Sharma (U.S 2015/0278745 A1) .
Claim 18
While the combination of Chugh, Michlowitz, and Rao disclose the limitations above, regarding Claim 18, Chugh discloses the following: 
the first level vendor performance card, the second level vendor performance card, or both, display time-related performance data [see at least Paragraph 0019 for reference to vendor data additionally including historical spending data for those vendors (e.g., the growth percentage of enterprise spending with the vendor, twelve month rolling spending by the enterprise with the vendor, the percentage of vendor revenue derived from enterprise spending, etc.)]
While Chugh discloses the limitations above, it does not disclose the time-related performance data being indicative of a change in the vendor score, the second level performance scores, or both. 
However, Sharma discloses the following:
time-related performance data indicative of a change in the vendor score, the second level performance scores, or both [see at least Paragraph 0056 for 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the performance data of Chugh to include the indication of change of performance score of Sharma. Doing so would help a user identify a supplier that is performing poorly, as well as identify a supplier that has an outstanding performance, as stated by Sharma (Paragraph 0056).  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chugh (U.S 2014/0074549 A1) in view of Michlowitz (U.S 2002/0072953 A1) in view of Rao (U.S 2015/0025941 A1), as applied in claim 17, in view of Mitra (U.S 2012/0010925 A1).
Claim 19
While the combination of Chugh, Michlowitz, and Rao disclose the limitations above, Chugh does not disclose the vendor performance window comprising a lowest performance window that displays the lowest ranking performance data associated with at least one of the second level performance scores.
Regarding Claim 19, Mitra discloses the following:
the vendor performance window comprises a lowest performance window that displays lowest ranking performance data associated with at least one of the second level performance scores [see at least Paragraph 0056 for reference to the performance complexity matrix being coordinated into regions of high and low complexity as well as areas of high or low performance based on their determined 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vendor performance window of Chugh to include the lower performance window of Mitra. Doing so would assist in developing a roadmap for vendor consolidation, as stated by Mitra (Paragraph 0056).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Document ID
Inventor
Title
US 20130073345 A1
Pieper; Chris M. et al.
VENDOR CONTRIBUTION ASSESSMENT
US 20160063425 A1
Fettig; Karen et al.
APPARATUS FOR PREDICTING FUTURE VENDOR PERFORMANCE
US 8266096 B2
Navarrete; Jorge A. et al.
Vendor portfolio management in support of vendor relationship management analysis, planning and evaluation

Zeng; Sai et al.
Scoring Supplier Performance
US 20140207531 A1
Kay; Steeve Teong Sin
Systems And Methods For Assessing Organizations Using User-Defined Criteria
US 20060224437 A1
Gupta; Atul Kumar et al.
Systems and methods for customer relationship evaluation and resource allocation


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683